Citation Nr: 1625241	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder claimed as lumbar strain.   

2.  Entitlement to service connection for a gynecological disorder manifested by dysmenorrhea. 

3.  Entitlement to service connection for a neurological disorder claimed as right sciatica.

4.   Entitlement to an initial compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to September 2004.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In this rating the RO granted service connection for bilateral pes planus with an initial noncompensable rating assigned; denied service connection for a gynecological disorder manifested by dysmenorrhea and declined to reopen previously denied claims for service-connection for a back disorder and for a right-sided sciatica.  

Regarding the previously denied claims for a back disorder and right-sided sciatica, service connection was originally denied by the RO in an unappealed rating decision dated in June 2005, with notice sent in July 2005.  The record reflects, however, that after the aforementioned RO rating decision dated in June 2005, additional STRs from the Veteran's period of active service were associated with the claims folder.  Although some duplicate records were submitted, these additional STRs included some pertinent evidence regarding the lumbar spine and sciatica that was not of record at the time of the June 2005 RO rating decision.  Governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances.  See 38 C.F.R. § 3.156(c).  The Board has interpreted the provisions of 38 C.F.R. § 3.156(c) to find that these additional STRs are "relevant" to these three claims, and that these claims must be reconsidered, on a de novo basis.  Accordingly the issues have been characterized to reflect the denovo review of these particular issues.  

The appeal is currently in the jurisdiction of the RO in St. Petersburg, Florida.  

The Veteran failed to report for a videoconference hearing scheduled for February 17, 2016.  She has not provided evidence of good cause for the failure to appear to such hearing, thus the Board may proceed with adjudication of this matter.  

The issue(s) of entitlement to service connection for a gynecological disorder manifested by dysmenorrhea, sciatica, and an increased rating for the bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the Veteran currently has arthritis in her thoracic spine, with chronic back pain and scoliosis; had repeated episodes of back pain treated in service following an initial lumbar strain treated in 1994, with scoliosis noted a few years after service without evidence of post-service injury, and continuous pain symptoms since service.


CONCLUSION OF LAW

The criteria for an award of service connection for a back disorder have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. 38 U.S.C.A. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

As this decision grants service connection for a back disorder, and remands the other claims for additional development, the Veteran could not be prejudiced and discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

II.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101  may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his reports credible as they were detailed and consistent.

For the reasons explained below, the criteria for service connection for a back disability have been met.  See 38 C.F.R. § 3.303.

 The evidence shows a current back disability.  VA treatment records from as recent as 2015 reflect ongoing issues with chronic back pain and scoliosis noted in an April 2015 walk in note (see 19 pages CAPRI-Biloxi VAMC in VBMS at page 6), with other records from 2014 and 2015 confirming present findings of scoliosis and chronic back pain of duration for years.  Of note a July 2014 physical therapy consult noted a history of intermittent back pain for years with findings of scoliosis noted on medical history and physical examination confirming the presence of levoscoliosis and severely restricted flexion and extension.  See 22 pg CAPRI-Fresno VAMC at pg 5.  X-rays from March 2013 are noted to show mild degenerative changes of the thoracic spine, although the lumbar spine X-rays were normal.  See 391 pg CAPRI in Virtual VA at page 8.  

The evidence shows in-service back problems repeatedly treated beginning in January 1994 when the Veteran was seen for low back pain for a week after moving furniture at work, with positive spasm noted and an assessment of lumbar strain was made and treated with Flexeril.  (77 pg STRS received 2/25/04 at pages 9-11).  Thereafter the service treatment records showed repeated episodes of back problems including in February 1996 when she was shown to have irritated her back after pushing a cart of medical records, and was assessed with mechanical low back pain.  See 110 pg STRs received 2/25/04 at pages 48, 53, 58.  Later in December 1996, January 1997 and February 1997 while pregnant she was treated and underwent physical therapy for low back symptoms described as sciatic in nature.  Id at pg 26, 30.  See also 56 pgs STRs received 5/24/07 at  pages 3, 5.  An X-ray taken of the thoracic spine in October 1998 was noted to be normal.  See 82 pgs STRS received 7/11/13 at p. 21.  She was later treated in August 2001 for pain in the right S1 area while again pregnant.  See 76 pg STRS received 5/24/07 at page 1.  In July 2003 she reported constant pain in her buttocks that extended into her right thigh.  See 77 pg STRS received 5/24/07 at page 30-31.  In June 2004 shortly before discharge she was treated for low back pain on the right lower side with a history of having had this pain since 1997 and she was assessed with musculoskeletal low back pain.  See 57 pg STRs received 7/22/13 at pgs 9-10.  

The post-service evidence is suggestive of continuous back symptoms since service, demonstrating a nexus between the current thoracic spine arthritis, lumbar spine scoliosis and injury in service with multiple episodes of in-service treatment.  Arthritis is a chronic disease under 38 U.S.C.A. § 1101  that can be shown connected to service by lay evidence of continuity of symptomatology.  See Walker, 708 F.3d at 1331.  Back pain complaints are noted in records from February 2005 that addressed both back and pelvic pain that was deemed to be associated with a diagnosed pyelonephritis.  See 32 pg Post Service records received 7/20/07 at pgs 1-5.  Beginning in January 2008, and later in February and March 2008, the Veteran was privately treated for complaints of back pain, including in the mid back and the low back, along with evidence of scoliosis.  The January 2008 record noted a history of low back pain for several years with no associated trauma or falls.  The history provided by the Veteran in a March 2008 PT evaluation pinpointed the back pain history since 1994, with a gradual onset of mid-back pain 5 years ago (which would place it during active service).  See 35 pages gyn & back records received 5/12/09 at pages 6-7, 10, 11, 18.  

The VA records from 2008 through 2013 show continued treatment for chronic low back pain and scoliosis with various modalities including epidural steroid injections (done in March 2009) and medications.  See 391 pg CAPRI in Virtual VA at pages 4, 8, 160, 177, 209, 247, 250, 290, 300, 321, 346, 351, 355, 356, 370, 374, 378, 383.  In January 2009 the history of the back pain was again noted to have persisted on an on and off basis ever since lifting a chair in 1994.  Id at p 370.  The Board finds that the lay history of symptoms provided by the Veteran to these medical providers is credible and consistent with the history of back pain shown to have been treated in service that was shown to be intermittent in nature.  

The Board notes that the Veteran underwent a VA podiatry examination in January 2010 that noted a history of myofascial back pain and diagnosed the same but provided no etiology opinion regarding this disorder, and a VA general medical examination in December 2011 that noted no findings for the back.  Likewise, the June 2015 VA examination addressing carpal tunnel syndrome contained no probative orthopedic findings or opinions regarding the back disorder.  Thus, these examinations are inadequate and not probative to this decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In sum, the probative evidence shows current evidence of spinal scoliosis, and degenerative changes to the thoracic spine, in-service injury to the back, and continuity of symptomatology, and service connected is warranted for the back disability.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.303.


ORDER

Service connection for a back disorder is granted.


REMAND

Regarding the remaining issues on appeal, the Board finds that further development is necessary.  

With respect to the pes planus claim, the representative in a March 2016 brief has requested a remand if the appeal could not be granted based on the age of the most recent VA examination of the feet being dated in January 2010.  The Board notes that there is no mention of foot issues in recent records, although in August 2011 the Veteran was treated for right foot pain thought to be possibly from a sprain and in October 2011 she was treated for foot pain with a plantar wart diagnosed on the right foot.  Although not necessarily from pes planus, the foot pain exhibited in these 2011 records could potentially represent a worsening of symptoms since the January 2010 examination.  In light of this and in light of the fact that it has been nearly six years since her feet were examined, a new VA examination addressing the current severity of this condition is necessary.  The Veteran should be afforded a VA examination to assess the severity of his pes planus with plantar fasciitis. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994); VAOPGCPREC 11-95 (1995)).
With regard to the claimed gynecological disorder manifested by dysmenorrhea, the service treatment records clearly document menstrual issues, with dysmenorrhea, irregular periods and pelvic pain not associated with endometriosis noted in service treatment records from May, June and July of 1998. See 110 pg STRs received 2/25/04 at pages 2, 6, 12.  She had persistent problems with irregular menses particularly following a bilateral tubal ligation (BTL) in 2002, as reported in the service treatment records, including more recently from September 2003 and April 2004, prior to discharge.  See 68 page STRS received 7/11/13 at page 5.  However, no specifically diagnosed gynecological disorder attributed to irregular menses is shown in the STRs.  

Additionally, the Veteran is shown to have developed menopause during the pendency of this appeal, per records showing this occurred after removal of a right ovary around the age of 37 in 2007.  See 391 pg CAPRI in Virtual VA at pages p 390.  She is noted to have undergone a right salpingo-oophorectomy for right adnexal pain in September 2007.  See 35 pg records gyn and back received 5/12/09 at page 1.  The Board notes that although normal menopause and primary amenorrhea are not disabilities for rating purposes per 38 C.F.R. § 4.116, there are questions as to whether there is an underlying gynecological disability which may have manifested in service with symptoms that included abnormal menstruation.  The Board also notes that as recently as 2015 she has had abnormal pathology shown on a Pap smear done in April 2015, with atypical glandular cells mixture of endometrial and endocervical cells with inflammation of unknown significance noted in follow-up reports in May 2015.  See 39 pages CAPRI, Biloxi VAMC received 6/15/15  at pages 8, 10, 17, 33.  Given the complexity of this matter, the Board finds that a gynecological disorders examination should be obtained to address the question of whether there is any current gynecological disorder during the pendency of the appeal since the claim was filed in January 2008, which began in or otherwise was incurred in service.

With regard to the claimed right sided sciatica, the Board notes that with service connection now granted for a back disorder, this issue is inextricably intertwined with the question of the appropriate disability rating to be assigned for the back disorder, to include any neurological manifestations.  The Board acknowledges that the Veteran was diagnosed repeatedly with a sciatica that appeared to be affecting the right side, and even bilaterally in the service treatment records as early as January and February 1997.  See 110 pg STRs received 2/25/04 at pages 26, 30.  See also 56 pg STRS received 5/25/07 at pages 3 through 7 (showing bilateral sciatica).  Even in June 2004 prior to discharge she was treated for lower back pain affecting the right side with pain and numbness on the right leg.  See 57 pg STRS received 7/11/13 at pages 9-10.  

However, the post-service records are unclear as to whether the Veteran currently has neurological manifestations of sciatica affecting the right side or potentially on the left side for that matter.  Of note, as recently as May 2015 a diagnosis of back pain with sciatica was rendered for complaints of bilateral hip pain with a past history of treatment for symptoms with injections and TENS unit for the lumbar spine.  See 39 pages CAPRI, Biloxi VAMC received 6/15/15  at pages 21, 25.  Years earlier in March 2009 she underwent lumbar epidural injections for a diagnosis of lumbar radiculopathy, with symptoms of pain around the left knee.  See 391 pg CAPRI in Virtual VA at pages 351-356  Further complicating matters is the fact that a June 2015 VA neurological disorders examination, which focused on upper extremity symptoms related to carpal tunnel syndrome are noted to include fully normal findings on neurological and muscle strength examination of the bilateral lower extremities.  In view of this a neurological disorders examination should be conducted to ascertain the nature and extent of any neurological manifestations attributed to the service-connected disability, including but not limited to any such manifestations affecting the right lower extremity.  

On remand, any ongoing private and VA treatment records should also be obtained. See 38 U.S.C.A. § 5103A(b), (c)  (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that she may have had for gynecological disorders, foot problems or sciatica/neurological complaints that are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.
 
2.  Obtain any relevant VA treatment records from the Biloxi VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2015 and associate those documents with the claims file.

3.  Schedule the Veteran for a new VA podiatry examination.  The examiner should indicate that a complete copy of this REMAND was made available and reviewed in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner should identify any and all manifestations associated with the Veteran's service-connected bilateral foot disability, and fully describe the extent and severity of such manifestations.  

The examiner should specifically address the following:

(a) Determine the severity of the Veteran's bilateral pes planus (i.e., pronounced, severe, moderate).  

(b) State whether the Veteran's service-connected bilateral foot disability results in any limitation of motion or limitation of function in either foot.  Any objective evidence of pain or functional loss due to pain should be described.  If possible, any limitations should be noted in terms of degree of loss of motion. 

(c)  Describe any associated foot disability, such as pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, etc. and identify the severity of any such associated disability. 

(e) State whether the overall level of disability, based on service-connected disability, for each foot could be described as severe, moderately severe, or moderate. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. In providing this report, the examiner should specifically address the lay evidence of record pertaining to the severity of the Veteran's service-connected bilateral foot disability.  

4.  Schedule the Veteran for a VA gynecological disorders examination by the appropriate medical expert for the purpose of determining the nature, etiology and severity of the Veteran's claimed gynecological disorder manifested by dysmenorrhea.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records pertaining to treatment for gynecological disorders including treatment for irregular menses, the right salpingo-oophorectomy for right adnexal pain in September 2007 and the abnormal pathology shown on a Pap Smear done in April and May 2015; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

 (a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any diagnosed gynecological disorder manifested during the pendency of this appeal (since January 2008) that began during or is causally related to service, to include the episodes of irregular menses shown throughout service.  The examiner should provide reasons for these opinions.  He/She is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion. 

5.  Schedule the Veteran for a VA neurological disorders examination by the appropriate medical expert for the purpose of determining the nature, etiology and severity of the Veteran's claimed neurological manifestations of the lumbar spine, described as right sided sciatica.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine :

(a) whether it is at least as likely as not (a 50 percent or greater probability) that there are current neurological manifestations including (but not limited to) a right sided sciatica that began during or is causally related to service, to include whether any neurological manifestations shown are due to intervertebral disc syndrome (IVDS) from the service connected back disorder, or if not direct IVDS manifestations of the service connected back disorder were otherwise caused, or aggravated by her service connected back disorder.  The examiner should provide reasons for these opinions.  He/She is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion. 

6. After completion of the above, the RO/AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the RO/AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


